Case 0:19-cv-62387-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 ALBERTO ROSA,

                Plaintiff,
 v.

 BADER’S GROUP, LLC,
 ALEX BADER, SR,
 GISSELLE BADER,
 JANET BADER,

             Defendants.
 __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

        Plaintiff, ALBERTO ROSA, brings this action against Defendants, BADER’S GROUP,

 LLC, ALEX BADER, SR, GISSELLE BADER, and JANET BADER, pursuant to the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff ALBERTO ROSA was a resident of the State of

 Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, BADER’S GROUP, LLC, was a Florida

 corporation with its principal place of business in South Florida, engaged in commerce in the field

 of demolition services, at all times material hereto was the “employer” of Plaintiff as that term is

 defined under statutes referenced herein, engaged along with its employees in interstate commerce,

 and has annual gross sales and/or business volume of $500,000 or more.

 4.     Defendants and Plaintiff performed demolition services in Broward County, Florida.




                                                  1
Case 0:19-cv-62387-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 4



 5.     Defendant, ALEX BADER, SR, is a resident of Palm Beach County, Florida and was, and

 now is, a manager of Defendant, BADER’S GROUP, LLC, controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of BADER’S GROUP, LLC.

 Accordingly, ALEX BADER, SR was and is an “employer” of the Plaintiff within the meaning of

 29 U.S.C. §203(d).

 6.     Defendant, GISSELLE BADER, is a resident of Palm Beach County, Florida and was, and

 now is, a manager of Defendant, BADER’S GROUP, LLC, controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of BADER’S GROUP, LLC.

 Accordingly, GISSELLE BADER was and is an “employer” of the Plaintiff within the meaning of

 29 U.S.C. §203(d).

 7.     Defendant, JANET BADER, is a resident of Palm Beach County, Florida and was, and now

 is, a manager of Defendant, BADER’S GROUP, LLC, controlled Plaintiff’s duties, hours worked,

 and compensation, and managed the day-to-day operations of BADER’S GROUP, LLC.

 Accordingly, JANET BADER was and is an “employer” of the Plaintiff within the meaning of 29

 U.S.C. §203(d).

 8.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, demolition machinery,

 and paper.

 9.     Plaintiff ALBERTO ROSA worked for Defendants as a demolitionist.

 10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.




                                                 2
Case 0:19-cv-62387-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 4



 11.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.




                                                  3
Case 0:19-cv-62387-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 4



                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791




                                       4
